Dismissed and Memorandum Opinion filed December 18, 2012.




                                         In The

                          Fourteenth Court of Appeals

                                  NO. 14-12-00538-CV

                  CHRISTOPHER TODD WHITEHEAD, Appellant

                                           V.

                     CLIFFORD WAYNE SWALLOW, Appellee


                          On Appeal from the 25th District Court
                                Colorado County, Texas
                              Trial Court Cause No. 22,972


                 MEMORANDUM                         OPINION
       This is an appeal from a judgment signed February 22, 2012. The clerk’s
record was filed June 26, 2012. Appellant filed a civil docketing statement
reflecting that no reporter’s record was taken in this case. Appellant’s brief was
due July 26, 2012, but it was not filed. See Tex. R. App. P. 38.6(a). The time to file
the brief was extended to September 17, 2012, when a supplemental clerk’s record
was filed on August 17, 2012. Appellant did not file a brief or a motion to extend
time to file his brief.
      On October 25, 2012, this court issued an order stating that unless appellant
filed a brief within fifteen days of the date of the order, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no
response.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                          2